Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending Application Number 14/990,938 filed on 01/08/2016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment discussed during an interview with Matthew Sim, Applicant Attorney on February 11, 2021 and confirmed via email on February 12, 2021.

Claims 1, 7, 10, 16, 19, 25 and 27 have been amended as shown below:

Claim 1 is amended as follows:
“A computer implemented method for managing payment authorization request messaging for payment transactions, the method comprising:
receiving, by a transaction management controller computing device, from a business management engine, a transaction amount for a payment transaction, the business management engine being configured to communicate with the transaction management controller computing device and communicatively isolated from a point of interaction (POI) device; 
generating, by the transaction management controller computing device, a payment authorization request message based on the transaction amount;
retrieving, from a storage device of a remote configuration device, a plurality of payment vehicle type-specific transaction processing modules, each payment vehicle type-specific transaction processing module among the plurality of payment vehicle type-specific 
a credit card transaction processing module comprising transaction processing preferences controlling the point of interaction (POI) device during processing of credit card transactions, and
a debit card transaction processing module comprising transaction processing preferences controlling the point of interaction (POI) device during processing of debit card transactions;
sending, by the transaction management controller computing device, to the point of interaction (POI) device, a request for a transaction payment vehicle type corresponding to a payment vehicle associated with the payment transaction;
receiving, by the transaction management controller computing device, the transaction payment vehicle type from the point of interaction (POI) device;
dynamically loading and initializing, by the transaction management controller computing device, only one payment vehicle type-specific transaction processing module among the plurality of payment vehicle type-specific transaction processing modules corresponding to the received transaction payment vehicle type from the point of interaction (POI) device at a time;
sending, by the transaction management controller computing device, a request for payment vehicle data based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module;
receiving, by the transaction management controller computing device, from the point of interaction device, the requested payment vehicle data;
inserting, by the transaction management controller computing device, the payment vehicle data and the transaction amount into the payment authorization request message;
transmitting, by the transaction management controller computing device, to a payment network, the payment authorization request message based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module;
 computing device, from the payment network, a payment authorization response message for the payment authorization request message; and
transmitting, by the by the transaction management controller computing device, to the business management engine, the payment authorization response message based on the transaction processing preferences of the initialized payment type-specific transaction processing module.”

Claim 7 is amended as follows:
“The computer implemented method of claim 1, further comprising:
managing, by the transaction management controller computing device, selection options of the point of interaction device for the payment transaction; and
receiving, by the transaction management controller computing device, from the point of interaction device, selected options for the payment transaction.

Claim 10 is amended as follows:
“One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed by a transaction management controller computing device, cause the  transaction management controller computing device to:
receive, by the transaction management controller computing device, a transaction amount for a payment transaction from a business management engine, the business management engine being configured to communicate with the transaction management controller computing device and communicatively isolated from a point of interaction (POI) device; 
generate, by the transaction management controller computing device, a payment authorization request message based on the transaction amount;
retrieve, from a storage device of a remote configuration device, a plurality of payment vehicle type-specific transaction processing modules, each payment vehicle type-specific transaction processing module among the plurality of payment vehicle type-specific transaction processing modules comprising transaction processing preferences controlling the point of interaction (POI) device including one or more of a listening port setting, a security setting, a 
a credit card transaction processing module comprising transaction processing preferences controlling the point of interaction (POI) device during processing of credit card transactions, and
a debit card transaction processing module comprising transaction processing preferences controlling the point of interaction (POI) device during processing of debit card transactions;
send, by the transaction management controller computing device, to the point of interaction (POI) device, a request for a transaction payment vehicle type corresponding to a payment vehicle associated with the payment transaction;
receive, by the transaction management controller computing device, the transaction payment vehicle type from the point of interaction (POI) device;
dynamically load and initialize, by the transaction management controller computing device, only one payment vehicle type-specific transaction processing module among the plurality of payment vehicle type-specific transaction processing modules corresponding to the received transaction payment vehicle type from the point of interaction (POI) device at a time;
send, by the transaction management controller computing device, a request for payment vehicle data based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module;
receive, by the transaction management controller computing device, from the point of interaction device, the requested payment vehicle data;
insert, by the transaction management controller computing device, the payment vehicle data and the transaction amount into the payment authorization request message;
transmit, by the transaction management controller computing device, to a payment network, the payment authorization request message based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module;
receive, by the transaction management controller computing device, from the payment network, a payment authorization response message for the payment authorization request message; and
 computing device, to a business management engine, the payment authorization response message based on the transaction processing preferences of the initialized payment type-specific transaction processing module.”

	Claim 16 is amended as follows:
“The one or more non-transitory machine-readable storage media of claim 10, wherein the plurality of instructions further cause the transaction management controller computing device to:
manage selection options of the point of interaction device for the payment transaction; and
receive, from the point of interaction device, selected options for the payment transaction.

Claim 19 is amended as follows:
“A system for managing payment authorization request messaging for payment transactions, the system comprising:
a data storage device of a remote configuration device storing instructions for managing payment authorization request messaging for payment transactions in an electronic storage medium; and
a transaction management controller computing device comprising a computer device configured to execute the instructions to perform a method including:
receive, by the transaction management controller computing device, from a business management engine, a transaction amount for a payment transaction, the business management engine being configured to communicate with the transaction management controller computing device and communicatively isolated from a point of interaction (POI) device; 
insert, by the transaction management controller computing device, the transaction amount into a payment authorization request message;
retrieve, from the data storage device of the remote configuration device, a plurality of payment vehicle type-specific transaction processing modules, each payment vehicle type-specific transaction processing module among the plurality of payment vehicle type-specific transaction processing modules comprising transaction processing preferences controlling a 
a credit card transaction processing module comprising transaction processing preferences controlling the point of interaction (POI) device during processing of credit card transactions, and
a debit card transaction processing module comprising transaction processing preferences controlling the point of interaction (POI) device during processing of debit card transactions;
send, by the transaction management controller computing device, to the point of interaction (POI) device, a request for a transaction payment vehicle type corresponding to a payment vehicle associated with the payment transaction;
receive, by the transaction management controller computing device, from the point of interaction (POI) device, the transaction payment vehicle type;
dynamically load and initialize, by the transaction management controller computing device, only one payment vehicle type-specific transaction processing module among the plurality of payment vehicle type-specific transaction processing modules corresponding to the received transaction payment vehicle type from the point of interaction (POI) device at a time;
sending, by the transaction management controller computing device, a request for payment vehicle data based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module;
receive, by the transaction management controller computing device, from the point of interaction (POI) device, the requested payment vehicle data;
insert, by the transaction management controller computing device, the payment vehicle data and the transaction amount into the payment authorization request message;
transmit, by the transaction management controller computing device, to a payment network, the payment authorization request message based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module;
receive, by the transaction management controller computing device, from the payment network, a payment authorization response message for the payment authorization request message; and
 computing device, to the business management engine, the payment authorization response message based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module.

	Claim 25 is amended as follows:
“The system of claim 19, wherein the system is further configured to:
manage, by the transaction management controller computing device, selection options of the point of interaction device for the payment transaction; and
receive, by the transaction management controller computing device, from the point of interaction device, selected options for the payment transaction.
	
Claim 27 is amended as follows:
“The system of claim 19, wherein transmitting the payment authorization request message to a payment network comprises transmitting, by the transaction management controller computing device, the payment authorization request message to a payment gateway communicatively coupled to the payment network; and
wherein receiving the payment authorization response message from the payment network comprises receiving, by the transaction management controller computing device, the payment authorization response message from the payment gateway communicatively coupled to the payment network.

REASONS FOR ALLOWANCE

Claims 1, 3-4, 7-10, 12-13, 16-19, 21-22 and 25-30 are allowed.

The following is an examiner’s statement of reasons for allowance.  The prior art fails to fairly teach or suggest the limitations of (as seen in Claim 1):
“receiving, by a transaction management controller computing device, from a business management engine, a transaction amount for a payment transaction, the business management engine being configured to communicate with the transaction management computing device and communicatively isolated from a point of interaction (POI) device; 
generating, by the transaction management controller computing device, a payment authorization request message based on the transaction amount;
retrieving, from a storage device of a remote configuration device, a plurality of payment vehicle type-specific transaction processing modules, each payment vehicle type-specific transaction processing module among the plurality of payment vehicle type-specific transaction processing modules comprising transaction processing preferences controlling the point of interaction (POI) device including one or more of a listening port setting, a security setting, a lane identification setting, a lane initialization setting, a terminal type setting, a device driver configuration setting, and a communication setting, the plurality of payment vehicle type-specific transaction processing modules comprising:
a credit card transaction processing module comprising transaction processing preferences controlling the point of interaction (POI) device during processing of credit card transactions, and
a debit card transaction processing module comprising transaction processing preferences controlling the point of interaction (POI) device during processing of debit card transactions;
sending, by the transaction management controller computing device, to the point of interaction (POI) device, a request for a transaction payment vehicle type corresponding to a payment vehicle associated with the payment transaction;
receiving, by the transaction management controller computing device, the transaction payment vehicle type from the point of interaction (POI) device;
dynamically loading and initializing, by the transaction management controller computing device, only one payment vehicle type-specific transaction processing module among the plurality of payment vehicle type-specific transaction processing modules corresponding to the received transaction payment vehicle type from the point of interaction (POI) device at a time;
sending, by the transaction management controller computing device, a request for payment vehicle data based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module;
 computing device, from the point of interaction device, the requested payment vehicle data;
inserting, by the transaction management controller computing device, the payment vehicle data and the transaction amount into the payment authorization request message;
transmitting, by the transaction management controller computing device, to a payment network, the payment authorization request message based on the transaction processing preferences of the initialized payment vehicle type-specific transaction processing module;
receiving, by the by the transaction management controller computing device, from the payment network, a payment authorization response message for the payment authorization request message; and
transmitting, by the by the transaction management controller computing device, to the business management engine, the payment authorization response message based on the transaction processing preferences of the initialized payment type-specific transaction processing module.”

Substantially similar limitations are present in all of the independent claims.
Laracey (US PG Pub. 2011/0251892) (“Laracey”) discloses his invention as to systems, methods, processes, computer program code and means for using mobile devices to conduct payment transactions at merchant locations that can involve a number of different payment accounts that may be processed over a variety of different payment networks.  (See Laracey paragraph 16)
After a customer is authenticated, a checkout token is captured and transmitted to the transaction management system for matching the customer transaction lookup request and the merchant payment authorization request and once a match is found, the transaction management system transmits a transaction detail message to the customer’s mobile device.  (See Laracey paragraphs 35-36)  In addition, the transaction management system may also send to the phone a list of payment accounts the customer has registered with the system, including credit, debit, checking, prepaid and other types of accounts.  (See Laracey paragraph 36)   The list of accounts may include all of the accounts that the customer registered with the system, or a subset of accounts, based on rules established by the mobile payment network operator, the merchant, the issuer of each payment account, the customer, or other entity.  (See Laracey paragraph 36)

Pursuant to some embodiments, before a customer can use a mobile device to conduct a purchase transaction, the customer must perform a registration process.  (See Laracey paragraph 64)  Data collected or provided in association with the process may be stored or be accessible to one or more databases associated with the transaction management system, an example database is shown in FIG. 9.  (See Laracey paragraph 64)  Part of the registration processing continues where the customer provides information about one or more payment devices or payment accounts that the customer wishes to have associated with the payment system of the invention. (See Laracey paragraph 67)  The customer may enter information about one or more credit cards, debit cards, gift cards, bank accounts, checking accounts or the like.  (See Laracey paragraph 67)  The information about each account includes the actual payment credentials or sufficient information to process a transaction using the account, for example, with respect to a credit or debit card, the information may include the primary account number (or PAN), the expiry data, and the verification code.  (See Laracey paragraph 67)  With respect to a bank account, the information may include the routing number and the account number.  (See Laracey paragraph 67)  Some or all of the information may be stored in one or more of the fields of the database shown in FIG. 9 where the customer may register several payment accounts including account identifying information, card verification numbers, etc. and the data provided in the table of FIG. 9 is securely stored in a PCI compliant database.  (See Laracey paragraph 68) Processing continues where a customer may establish one or more preferences or rules associated with the use of one or more accounts entered and the customer may designate one of the accounts as primary or the default account, may specify priorities or other account based rules to indicate how a particular payment account should be treated with respect to other payment accounts as well as other specifications.  (See Laracey paragraph 69)

In an illustrative embodiment as seen in Laracey and in FIG. 9, the customer has specified the following account preferences (i) she wants to reduce transaction fees and has also specified rules to be applied when specific payment accounts are analyzed for use in a given transaction: (i) her Starbucks gift card balance should be used where possible (having been assigned the highest priority), (ii) her checking account or debit card associated with her checking account should be used as the second highest priority (although she prefers not to use the checking account if a transaction would reduce her balance to below $1,000) and (iii) her credit card should be the final payment option, having the lowest priority.  (See Laracey paragraph 72)
When Jane uses her mobile device to conduct a transaction using the present invention, the transaction management system will compare the rules and preferences Jane has specified to the details of the transaction to recommend which payment account(s) are available for the transaction.  (See Laracey paragraph 73)  Customers having a variety of payment accounts may be presented with choices of payment options that are based on their overall preferences and usage objectives.  (See Laracey paragraph 73)
In some embodiments, processing may continue if the customer operates or uses mobile devices that are capable of operating an application that is associated with the present invention (such as an iPhone or an Android phone).  (See Laracey paragraph 74)  The customer is prompted to download and install an application on their mobile device that allows the customer to quickly and easily conduct payment transactions pursuant to the present invention and for phones or devices not capable of running such an application, a link or Web page may be created or provided to the customer that may be accessed via a mobile phone browser so that the customer can conduct payment transactions pursuant to the present invention.  (See Laracey paragraph 74)
In some embodiments, the payment accounts available for use in the transaction are displayed in order based on one or more rules established by the merchant or based on the identity of the 
In some embodiments, the display of available payment accounts may also involve the application of one or more rules established by an operator of the transaction management system.  (See Laracey paragraph 103)  Those skilled in the art, upon reading the disclosure of Laracey, will recognize that other types and combinations of rules and preferences may be applied to display a list of available payment accounts to a customer during transactions of the present invention.  (See Laracey paragraph 103) Laracey also discloses a system that includes a number of modules or components that together, provide the functions of the transaction management system. (See Laracey paragraph 116)
Wagner et al. (US PG Pub. 2016/0277380) (“Wagner”) discloses his invention as to techniques for verifying a transaction.  (See Wagner paragraphs 18-19)  In some embodiments, a process for verifying a transaction may include receiving an authorization request from an access device to conduct a transaction.  (See Wagner paragraph 19)   The authorization request message may include account credentials read from a portable transaction device and a merchant identifier associated with a merchant. (See Wagner paragraph 19)  
	Wagner discloses that an authorization request message may be an electronic message that is sent to request authorization for a transaction and is a message that can be sent to a payment processing network and/or an issuer of a payment card.  (See Wagner paragraph 28)   An authorization request message may also comprise transaction information, such as any information associated with a current transaction such as a transaction amount, merchant identifier and/or [to] authorize a transaction.  (See Wagner paragraph 28)   Wagner further discloses that an authorization response message may be an electronic message reply to an authorization request message that can be generated by an issuing financial institution or payment processing network.  (See Wagner paragraph 28)  The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message where the code may serve as proof of authorization. (See Wagner paragraph 29)
	Wagner further discloses that messages between the computers, networks and devices described within Wagner may be transmitted using secure communications protocols such as, but not limited to File Transfer Protocol (FTP); Hypertext Transfer Protocol (HTTP); Secure Hypertext Transfer Protocol (HTTPS), Secure Socket Layer (SSL), ISO (e.g., ISO 8583) and/or the like.  (See Wagner paragraph 142)

In some embodiments of the system, the module is further configured to identify payment vehicles that are associated with the mobile device, calculate account balances of the payment vehicles, and further identify payment vehicles that are external to the mobile device.  (See Calman paragraph 3)
In still other embodiments of the system, the module is further configured to compare the terms of the one or more payment rules with the merchant and determine that the merchant is eligible under the terms of the one or more payment rules.  (See Calman paragraph 6)  
In some embodiments, a method for providing payment vehicle recommendations to a user is provided which includes receiving transaction data; storing the transaction data in a storage device; identifying via a computer device processor, a transaction associated with one or more payment rules and the transaction amount or purchase items; determining the most favorable payment vehicle for the transaction based on the comparison of the terms of the one or more payment rules and the transaction amount or purchase items and providing via a computer device processor, a recommendation of at least one payment vehicle based on the determination of the most favorable payment vehicle on a display of a mobile device of a user. (See Calman paragraph 7)
Calman discloses that “payment vehicle” refers to but is not limited to, payment methods or transaction channels for carrying out a transaction and exemplary payment vehicles include credit cards, debit cards, mobile wallet transaction channels (e.g., cloud-based, wireless and near field communication (NFC) based channels), cash, checks, electronic funds transfer channels and the like.  (See Calman paragraph 26)
The system identifies one or more payment rules associated with the transaction.  (See Calman paragraph 31)  The payment rules comprise payment vehicle laws, international and national laws, as well as agency or government regulations, rules, decisions, programs, principles, merchant based policies, financial institution based policies, or instructions that allow a certain result.  (See Calman 
The system compares the terms of payment rules with the transaction amount, period of time, merchant, transaction frequency, and/or purchase items.  (See Calman paragraph 32)   Calman lists as an example that other various federal and state nutritional assistance programs such as food stamps, SNAP, WIC and other food assistance programs, a user may only purchase food items in order to receive the benefits provided by the programs.  (See Calman paragraph 32)  For SNAP, a user is given a debit card, such as an electronic benefits transfer (EBT) card to purchase food to pay for food. (See Calman paragraph 32)
The system identifies payment vehicles available to a user which includes customers of a financial institution, account holders, and the like. (See Calman paragraph 36)  In some embodiments, the payment vehicles available to the user comprise payment vehicles associated with a mobile wallet application on the user’s mobile device, for example, a user may store data associated with credit cards, debit cards, EBT cards and the like locally in the memory device of the mobile phone and/or remotely on a server linked to the mobile phone.  (See Calman paragraph 36)
None of the prior art, either individually or in combination fairly teaches or suggests all of the elements noted as similar in all of the independent claims.
Applicant’s arguments as to the pending 101 rejection were found persuasive as follows:
Applicant argues that the claims present steps that individually and/or in combination are more than what is “routine” or “conventional”.  (See Applicant Arguments dated 02/10/2021, page 24)  Applicant maintains that the recited claims “improve upon [the] conventional method of payment processing transactions using POS terminals by reducing, for example: 1) “the required computing resources (e.g., processing resources, memory resources, storage resource, power resources, etc.) of the transaction management controller”; and 2) “the complexity of configuring (e.g., coding, certification, initialization, etc.) of the business management engine.” (See Applicant Arguments dated 02/10/2021, page 24, referring to Applicant’s Specification at paragraphs 19 and 33)  “Indeed, the combination of steps recited above operates in a non-conventional and non-generic way to dynamically load only one Id)
	These arguments are bolstered by the Applicant’s specification which discloses the following:
“In some embodiments, only one transaction processing module can be loaded into the transaction management controller 102 at a time. It should be appreciated that by only loading the transaction processing module that corresponds to a particular type of payment transaction, the required computing resources (e.g., processing resources, memory resources, storage resources, power resources, etc.) of the transaction management controller 102 can be reduced.  Additionally, by dynamically loading transaction processing modules at the time of a payment transaction, such transaction processing modules can be updated, added, or removed without requiring the base software environment and/or functionality of the transaction management controller 102 to be changed.” (See Applicant Specification paragraph 19)

“The business management engine 120 can be embodied as any type of computing device capable of performing the functions described herein. As such, the business management engine 120 can include devices and structures commonly found in computing device such as processors, memory devices, communication circuitry, and data storages, which are not shown in FIG. 1 for clarity of the description. The business management engine 12- can be configured to perform certain business-related functions, such as, without limitation, sales tabulation, inventory management, scheduling, accounting processes, payroll, and the like. As is to be appreciated, the particular business-related functions facilitated by a business management engine may depend on the needs of the particular business (e.g., merchant) utilizing the business management engine.  In this regard, a business management engine of a salon may provide different business-related functions than that of a specialty retailer, for example. In some embodiments, the business management engine 1220 is configured to initiate payment transactions.  As discussed in more detail below, the business management engine 120 is configured to communicate with the transaction management controller 102 to facilitate such payment transactions. For example, in some embodiments, the business management engine 120 is configured to transmit a payment request to the transaction management controller 102.  The payment request can be embodied as an HTTP message that includes the amount of the transaction.  Additionally, the business management engine 120 can be configured to receive a payment authorization response message from the transaction management controller 102.  As discussed in more detail below, the business management engine can be communicatively isolated from the POI device 130 (e.g., not in direct communication with the POI device 130) and that as such, instead of being directly connected to the POI device 130). As such, instead of being directly connected to the POI 130, the business management engine is communicatively coupled to the transaction management controller 102, which manages communications with the POI device 130. It should be appreciated that is doing so, the complexity of configuring (e.g., coding, certification, initialization, etc.) of the business management engine 120 is reduced.” (See Applicant Specification paragraph 33)


In view of the arguments and disclosure as referenced above, as a whole, in ordered combination, the claims are found to amount to significantly more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AAA/
February 26, 2021

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        February 27, 2021